Citation Nr: 0200978	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  01-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $1,459.00



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to June 
1990.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 a decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida  Regional 
Office Committee on Waivers and Compromises (RO), which 
denied the veteran's request for waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $1,459.

In September 2001, the veteran canceled his request for a 
hearing at the RO by a member of the Board.


FINDINGS OF FACT

1.  The veteran was awarded VA compensation benefits 
effective from July 1990

2.  The veteran was divorced from his first wife in December 
1996 and married his second wife in March 1997, but did not 
report these facts to the VA until August 2000.

3.  The veteran was paid compensation benefits for himself 
and a spouse from January 1997 to August 2000, resulting in 
the overpayment in question.

4.  The veteran was at fault in the creation of the 
overpayment.

5.  The veteran is receiving disability compensation at the 
30 percent rate.

6.  Reliance on VA compensation benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

7.  Recovery of the overpayment of compensation benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities and failure to repay the debt would 
result in unfair gain to the veteran. 


CONCLUSION OF LAW

Recovery of an overpayment of disability compensation 
benefits in the amount of $1,459 would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claim has been satisfied under the circumstances presented in 
this case.  The veteran has been specifically notified 
concerning what type of evidence is necessary with respect to 
his claim.  There is no indication of any additional records 
that the RO failed to obtain.  Further, he has been notified 
in the Decision on Waiver of Indebtedness, the statement of 
the case (SOC) and associated notice letter, of the evidence 
needed to substantiate his claim.  It is noted that the 
veteran has chosen not to submit the requested financial 
status report as he believes that such information is not 
relevant to his claim.  The Board concludes that the 
discussions in the decision, SOC and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

Some of the basic facts are not in dispute.  The overpayment 
in this case was created as the result of the fact that the 
veteran's compensation benefits included an amount for a 
spouse following his divorce in December 1996 and his failure 
to inform the VA in a timely manner of the divorce.

A review of the record shows that the veteran submitted the 
names and Social Security numbers of his spouse and children 
in July 1991.  By letter dated in August 1991, the RO 
notified the veteran that his compensation benefits had been 
amended.  That letter indicated that the award included an 
amount of the veteran's spouse and child and that any change 
in the number or status of his dependents must be reported 
promptly to the VA.  

By letter dated on December 30, 1996, the veteran was 
notified that his monthly rate of compensation had been 
increased.  It was again indicated that he was required to 
immediately notify the VA of any change in his marital status 
or dependents.  

The record reflects that in June 1999, the RO was unable to 
locate the veteran because correspondence sent to him had 
been returned.  A September 1999 letter from the RO to the 
veteran regarding a proposed reduction in his compensation 
benefits was also returned as undeliverable.  In July 2000, 
the veteran's current address was ascertained and the RO 
advised the veteran that because he had not provided 
information regarding his dependents, it was proposed to 
reduce his compensation benefits.

In August 2000, the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents, with an attached 
statement and copy of a marriage certificate and divorce 
decree.  It was shown that he was divorced from his first 
wife on December [redacted], 1996 and remarried in March 1997.  In his 
statement, he indicated that at the time of his divorce in 
December 1996, he had spent considerable time and effort 
corresponding with the Navy Retired Pay section with regard 
to arranging that his ex-wife receive 50 percent of his 
pension benefits, exclusive of his VA compensation benefits.  
He indicated that it never occurred to him to notify the VA 
of the change in his martial status and that it was not an 
intentional error.  He also indicated that he never received 
the initial correspondence from the VA regarding the status 
of his dependents.  

By letter dated in September 2000, the RO notified the 
veteran that his benefits had been amended effective 
September 1, 2000 to add his dependent spouse to his award.  
By letter dated in December 2000, the RO notified the veteran 
that his benefits had been amended effective September 1, 
2000 to add his dependent step-son to his award.

38 C.F.R. § 3.501 provides that the effective date of 
discontinuance of pension or compensation to or for a veteran 
will be the earliest of the dates as follows.

Where an award is reduced, the reduced 
rate will be payable the day following 
the date of discontinuance of the greater 
benefit.

(1) Divorce or annulment prior to October 
1, 1982: last day of the calendar year in 
which divorce or annulment occurred.

(2) Divorce or annulment on or after 
October 1, 1982: last day of the month in 
which divorce or annulment occurred, 
except that section 306 and old-law 
pension reductions or terminations will 
continue to be effective the last day of 
the calendar year in which the divorce or 
annulment occurred. 

38 C.F.R. § 3.501(d)(1) and (2) (2001).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400 
(2001).

Awards of additional compensation for dependents shall be 
effective the latest of the following dates:

(1) Date of claim.  This term means the 
following listed in order of 
applicability:

(i) Date of veteran's marriage or birth 
of his or her child, or adoption of a 
child, if the evidence of the event is 
received within one year of the event 
otherwise.

(ii) Date notice is received of the 
dependent's existence, if evidence is 
received within one year of VA request.

(2) Date dependency arises;

(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating; or

(4) Date of commencement of veteran's 
award.

38 C.F.R. § 3.401(b) (2000).

Initially, the Board must determine whether the debt was 
properly created.  A review of the record shows that the 
appellant was paid an additional amount of compensation 
benefits from January 1997 to August 2000 for a spouse.  
However, the evidence shows while the veteran was divorced 
from his first wife in December 1996 and remarried in March 
1997, he did not submit evidence of either the divorce or 
remarriage until August 2000.  There is no evidence that the 
veteran submitted the evidence required to establish proof of 
his divorce and subsequent remarriage before this.  Thus, the 
proper date of the termination and reinstatement of payments 
of additional benefits by reason of a dependent spouse, is 
determined according to the provisions of 38 C.F.R. §§  
3.401(b)  and 3.501(d)(2) (2001).  The RO properly determined 
that the veteran was not entitled to additional benefits for 
a spouse effective from January 1997 because he was divorced 
in December 1996.  The proper date for the award of 
additional benefits for spouse based on his remarriage was in 
September 2000 because he did not submit evidence of his 
divorce and remarriage until August 2000, which is more than 
a year after the event of his remarriage.  The veteran was 
not entitled to additional benefits for a spouse from January 
1997 through August 2000, creating an overpayment in the 
amount $1,459.  The evidence of record shows that the 
overpayment was properly created. 

The Board further notes that regulations provide that any 
veteran entitled to receive retirement pay based on military 
service may not receive such pay concurrently with VA 
compensation benefits.  A veteran may receive VA compensation 
upon filing with the service department concerned a waiver of 
so much of his or her retirement pay as is equal in amount to 
the compensation to which he or she is entitled. In the 
absence of a specific statement to the contrary, the filing 
of an application for compensation by a veteran entitled to 
retirement pay constitutes such a waiver.  38 C.F.R. § 
3.750(a), (c) (2001).

The veteran has argued that that during some of the relevant 
time period, the amount of VA compensation, to include the 
additional amount allowed for a spouse, was subtracted from 
his retirement pay.  As such, he notes that if less VA 
compensation was subtracted from the retirement pay, the 
retirement pay would simply have been increased to make up 
the difference, hence he was not technically "overpaid."

This argument is not rrelevant, because the bottom line is 
that he was overpaid VA compensation benefits, which is the 
matter at issue.  The Board does not have jurisdiction 
regarding any additional retirement pay the veteran may have 
been (or is) entitled to in light of this matter before the 
Board, but he is encouraged to seek out any appropriate 
avenue to make up this difference.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2001), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

The RO did not find that the facts in this case showed the 
presence of any of the preceding facts and the Board will 
accept that conclusion.  As a result, the Board's decision on 
appeal will be limited to the determination of whether or not 
waiver of recovery of an overpayment of compensation benefits 
is warranted on the basis of equity and good conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2001).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are: (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits. Additionally, the adjudicator must 
conduct a balancing of the faults, weighing the fault of the 
debtor against any fault attributable to VA. 38 C.F.R. § 
1.965(a) (2001).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was at fault in the creation of the debt because of 
his failure to report his divorce in 1996 and remarriage in 
1997 until August 2000.  The record clearly shows that the 
veteran was divorced in December 1996.  Despite being 
informed of the reporting requirement with regard to 
dependents, the veteran failed to report the divorce and his 
remarriage until August 2000.  The record shows that within 
one month of the divorce, the veteran was sent a letter 
showing that his benefits had been increased and he was 
reminded that he was required to report changes in his 
dependents.  No fault can be attributed to the VA with 
respect to the creation of the debt.  The veteran did not 
report the changes in his dependent status until August 2000 
and the VA acted promptly upon such notice.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that the veteran had relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case the veteran is entitled 
to receive compensation at the rate of 30 percent.  As such, 
recovery of the overpayment would to a certain extent defeat 
the purpose of the benefit; however, the importance of this 
element is somewhat diminished due to the fact that 
compensation is not his only source of income.  Moreover, 
this is only one factor and must be weighed against the other 
factors which comprise the equity and good conscience 
standard.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he was not entitled.  The VA made 
erroneous payments of VA compensation benefits based on 
incorrect information which the veteran failed to rectify, 
and he, in turn, benefited.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The veteran has not submitted a financial status report 
showing his current income and expenses.  In his January 2001 
notice of disagreement, he indicated that he did not provide 
a financial statement because he felt that it was not germane 
and that a reasonable determination could be made in his 
favor without that information.  He indicated that he was not 
a hardship case.  There is no evidence of record showing that 
recovery of the overpayment in this case would result in 
financial hardship to the veteran.  He is in receipt of both 
VA and military retired pay.  While repayment of the debt may 
require some sacrifice on the part of the veteran, there is 
no evidence showing that repayment of the debt would deprive 
the veteran or his family of the basic necessities of life.  
As such, it cannot be found that financial hardship would 
result from recovery of the debt.  

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the 
overpayment.  There was fault on the part of the veteran in 
the creation of the debt with no fault on the part of the VA 
with respect to the overpayment.  There is no evidence of 
undue hardship and no change in position to the veteran's 
detriment.  Further,  there would be unjust enrichment.  The 
Board again notes that it is the responsibility of the 
veteran to seek any additional retirement pay that he may be 
entitled to through the appropriate avenue.  The only factor 
in favor of the veteran's claim is that recovery of the debt 
would to some extent defeat the purpose of the his VA 
benefits.  Having considered all of the equities in this 
case, the Board concludes that waiver of recovery of the 
overpayment of compensation benefits in the amount of $1,459 
is not warranted


ORDER

Waiver of recovery of the overpayment of compensation 
benefits in the amount of $1,459 is denied. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

